PER CURIAM.
Robert Paige-El, a North Carolina inmate, filed a complaint pursuant to 42 U.S.C. § 1983 (2000), alleging prison officials searched his locker and discarded his legal books and papers and his religious books. Paige-El appeals from the district court’s order dismissing his § 1983 action as frivolous under 28 U.S.C. § 1915(e)(2)(B)® (2000). While we affirm on the reasoning of the district court, see Paige-El v. Beck, No. CA-03-38-5-H (E.D.N.C. March 25, 2003), we modify the district court’s order to reflect that the dismissal is without prejudice. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED